Citation Nr: 0611653	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  03-21 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
scar, residual of an appendectomy.

2.  Entitlement to an initial compensable evaluation for 
scar, residual of a head injury.

3.  Entitlement to service connection for residuals of 1st 
and 2nd degree burns on the right forearm.

4.  Entitlement to service connection for residuals of a 
right eye injury, due to asbestos exposure.

5.  Entitlement to service connection for an acquired 
psychiatric disorder.

6.  Entitlement to service connection for a disability due to 
lead exposure.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, V.H.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to January 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, that denied the above claims.  During a 
February 2006 personal hearing, the veteran withdrew his 
claims for service connection for chest pain due to asbestos 
exposure and abdominal problems.  See 38 C.F.R. § 20.204 
(2005).  

In June 2000, the RO denied service connection for lead 
exposure and a bipolar disorder, as not well grounded.  The 
veteran requested readjudication of these claims in October 
2002.  Pursuant to Section 7 of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5103, 
5103A, 5107, and 5126; codified as amended at 5102, 5103, 
5106 and 5107 (West 2002), if a claim that was denied as not 
well grounded between July 14, 1999, and November 9, 2000, is 
reconsidered de novo in light of the enactment of the VCAA, 
the claim is re-adjudicated "as if the denial or dismissal 
had not been made."  Although the RO in February 2003 found 
that new and material evidence had not been presented to 
reopen the claim for service connection for lead exposure and 
noted that service connection for a bipolar disorder had been 
previously denied, both claims were adjudicated de novo in 
accordance with the VCAA in the November 2005 supplemental 
statement of the case.    

In February 2006, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

The claims of increased rating for scar, residual of an 
appendectomy, and scar, residual of a head injury; and 
service connection for an acquired psychiatric disorder and 
residuals of a right eye injury due to asbestos exposure are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required.


FINDINGS OF FACT

1.  There is no competent evidence of record showing that the 
veteran currently suffers from residuals of 1st and 2nd degree 
burns on the right forearm.

2.  There is no competent evidence of record showing that the 
veteran currently suffers from a disability due to lead 
exposure.


CONCLUSIONS OF LAW

1.  Residuals of 1st and 2nd degree burns on the right forearm 
were not incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

2.  A disability due to lead exposure was not incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA satisfied its duty to notify by means of a letter from the 
RO to the veteran in November 2002.  The veteran was told of 
the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The timing and content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  An additional VCAA letter was sent 
September 2005.

To any extent that the veteran was not provided adequate VCAA 
notice prior to the RO's initial adjudication of his claim, 
this is harmless error.  There is no indication that the 
outcome of the case has been affected, and the veteran has 
been provided a meaningful opportunity to participate 
effectively in the processing of his claim.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service VA 
treatment records, has been obtained and associated with the 
claims file.  There is no indication of any relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  Regarding the issue of 
service connection for residuals of 1st and 2nd degree burns 
on the right forearm, the veteran underwent a VA examination 
in January 2003.  VA need not obtain an additional VA 
examination in this case, with respect to the lead exposure 
claim.  The evidentiary record does not show that the veteran 
currently suffers from a disability due to lead exposure.  
See 38 C.F.R. § 3.159(c)(4)(C); see also Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); Charles v. Principi, 16 Vet. 
App. 370 (2002).  The duty to notify and assist having been 
met by the RO to the extent possible, the Board turns to the 
analysis of the veteran's claim on the merits.


II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

A.  Residuals of 1st and 2nd degree burns on the right forearm

In this case, the record does not contain a current diagnosis 
of residuals of 1st and 2nd degree burns on the right forearm.  
Although service medical records show that the veteran was 
treated in September 1991 for burns to the right forearm, 
separation examination did not report any abnormalities with 
the veteran's extremities.  During a January 2003 VA 
examination, the veteran stated that the burn left only a 
slight scar and there was no pain or symptoms associated with 
the scar.  The report stated that on physical examination, 
the reported scar was not visible.  The veteran was diagnosed 
as having no pathology with which to render a diagnosis as 
there was no scar or burn present.  

Furthermore, during the February 2006 personal hearing, the 
veteran stated that he had no residuals of the inservice 
injury and that his arm healed fine.  In the absence of any 
competent evidence of current residuals of 1st and 2nd degree 
burns on the right forearm, the Board must conclude the 
veteran does not currently suffer from that disability.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.

B.  Lead exposure

The veteran claims that he was exposed to lead during active 
service while removing paint on the USS Constellation.  He 
stated during the February 2006 personal hearing that he did 
not wear any protective gear and the paint he removed was 
tested and was verified to be lead-based.  He also stated 
that he had no current disabilities from the lead exposure.  
Service medical records do not show diagnosis of any disease 
or disability related to lead exposure.  In addition, post-
service medical treatment records show no diagnoses of any 
disability related to lead exposure.  Therefore, even if the 
Board were to concede exposure to lead during service, see 
McGinty v. Brown, 4 Vet. App. 428 (1993), the claim must 
still be denied as the record does not contain a current 
diagnosis of a disability associated with lead exposure.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for residuals of 1st and 2nd degree burns 
on the right forearm is denied.

Service connection for a disability due to lead exposure is 
denied.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

Service connection for residuals of a right eye injury, due 
to asbestos exposure

Service medical records show that the veteran was treated in 
April 1990 for removal of foreign objects from the right eye 
caused when lagging material fell into the eyes.  The 
assessment was removal of foreign object and irritation of 
right eye.  Separation examination did not report any 
abnormalities with the right eye.  

Following service, the veteran complained during VA treatment 
in January 2000 that he had eye pain, which occurred for no 
apparent reason.  No diagnosis was associated with that 
complaint and the record contained no other complaints, 
treatment, or diagnosis relating to the eyes.  

During the February 2006 personal hearing, the veteran stated 
that his eye doctor (at Eye Care Specialists) gave him a 
special pair of glasses and told him that he lost one percent 
of vision in his right eye.  He could not recall if he was 
given a diagnosis relating to his right eye.  On remand, the 
veteran's treatment records from   Eye Care Specialists 
should be obtained, and he should be afforded a VA eye 
examination.

Evaluation for scar, residual of an appendectomy; Evaluation 
for scar, residual of a head injury

The January 2003 and October 2005 VA examination reports 
noted that pictures were taken of the veteran's appendectomy 
and head injury scars at the time of the examinations.  There 
are no pictures present in the claims file.  These pictures 
should be obtained in order to properly assess the current 
severity of the veteran's scars.  

Service connection for a psychiatric disorder

The veteran mentioned during the February 2006 personal 
hearing that he received psychiatric treatment from a 
counselor from United Way following service.  Review of the 
claims folder further reveals that he received treatment for 
a psychiatric disorder at University of Utah Medical Center 
from Dr. Birch, at Pioneer Valley Hospital, and at VA as 
early as 1994.  The RO should attempt to obtain these 
records, and the veteran should be afforded a VA psychiatric 
examination.

Additionally, the veteran has reported that there were 
disciplinary actions taken during service as a result of his 
depression.  He said that he had a psychiatric evaluation 
during service in late 1992 or early 1993 when he was 
stationed on an aircraft carrier in Philadelphia, PA.  
Therefore, his complete service personnel and any additional 
service medical records should be obtained.

Finally, the veteran testified that he was assaulted during 
service.  The nature of the claim is such that the provisions 
of 38 C.F.R. § 3.304(f)(3), regarding claims based on 
personal assault and the method of developing such cases are 
applicable.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the veteran a development 
letter in accordance with 38 C.F.R. § 
3.304(f)(3).  

2.  Make arrangements to obtain the 
veteran's complete service personnel 
records and any additional service 
medical records showing treatment for a 
psychiatric disorder in late 1992 or 
early 1993 when he was stationed on an 
aircraft carrier in Philadelphia, PA.

3.  Make arrangements to obtain the 
veteran's complete psychiatric 
treatment records from his counselor at 
the United Way; the University of Utah 
Medical Center, including from Dr. 
Birch; at Pioneer Valley Hospital; and 
at the Salt Lake City VA treatment 
facility, dated since January 1993.  

4.  Make arrangements to obtain the 
veteran's complete eye treatment 
records from Eye Care Specialists, 
dated since January 1993.  

5.  Obtain and associate with the 
claims file the photographs from the 
January 2003 and October 2005 VA 
examinations.  If the pictures are 
unavailable, schedule the veteran for 
an appropriate examination to determine 
the current extent and severity of his 
appendectomy and head injury scars.  
Unretouched color photographs should be 
included with the report. The claims 
file should be available to the 
examiner for review prior to the 
examination.

6.  After the above development has been 
completed and all evidence received 
associated with the claims file, the 
veteran should be afforded a VA 
psychiatric examination.  The claims 
folder must be sent to the examiner for 
review.  Please provide the examiner with 
the following instructions:

The examiner is asked to indicate that he 
or she has reviewed the claims folder. 
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the examination report.

The examiner must determine whether the 
veteran currently has a psychiatric 
disability and provide all appropriate 
diagnoses.  If a psychiatric disability 
is diagnosed, the examiner should state 
whether it is at least as likely as not 
that this current disability had its 
onset during active military service or 
is related to an in-service disease or 
injury, including the veteran's head 
injury documented in the service medical 
records in April 1990.

A complete rationale must be given for 
any opinion expressed.

7.  The veteran should be afforded a VA 
eye examination.  The claims folder must 
be sent to the examiner for review.  
Please provide the examiner with the 
following instructions:

The examiner is asked to indicate that he 
or she has reviewed the claims folder. 
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the examination report.

The examiner must determine whether the 
veteran currently has a right eye 
disability and provide all appropriate 
diagnoses.  If a right eye disability is 
diagnosed, the examiner should state 
whether it is at least as likely as not 
that this current disability had its 
onset during active military service or 
is related to an in-service disease or 
injury, including the veteran's right eye 
injury documented in the service medical 
records in April 1990.

A complete rationale must be given for 
any opinion expressed.

8.  Finally, readjudicate the veteran's 
claims, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


